     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


         v.                                                 DECISION AND ORDER
                                                                17-CR-199-A
TYWON STEPHENSON,

                                Defendant.


       The defendant, Tywon Stephenson, is charged in a five-count Indictment with

one count of possession of cocaine base with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C); one count of possession of marijuana with intent

to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); one count of

maintaining a drug-involved premises, in violation of 21 U.S.C. § 856(a)(1); one count of

possession of firearms in furtherance of drug trafficking, in violation of 18 U.S.C. §§

924(c)(1)(A)(i) and 924(c)(1)(B)(i); and one count of possession of an unregistered

short-barrel shotgun, in violation of 26 U.S.C. §§ 5841, 5845(a)(1), 5861(d), and 5871

(Dkt. No. 94).

       Pursuant to 18 U.S.C. § 3145(b), defendant Stephenson appeals a detention

order of Magistrate Judge Michael J. Roemer entered on March 18, 2020 after a

hearing on Stephenson’s third motion for release from custody on February 28, 2020

(see Dkt. Nos. 125, 128, 129, 136). Stephenson contends he should be immediately

released on home confinement with electronic monitoring because: (1) his continued

detention implicates “significant constitutional speedy trial and due process concerns”,

particularly as there is no definitive trial date due to the COVID-19 pandemic; (2) the

                                             1
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 2 of 17




pandemic constitutes a change in circumstances warranting his immediate release

because one staff member at the Northeastern Ohio Correctional Facility where

defendant is housed tested positive for the virus, and the pandemic has hindered

meeting with counsel face-to-face for trial preparation and review of discovery; and (3)

he is charged with simple possession of a gun with no violence alleged.

       The United States argues that delays in the case are attributable to Stephenson

and his detention is not “unconstitutionally excessive”. It also asserts that none of the

18 U.S.C. § 3142(g) factors have changed since defendant was first detained and he

remains a flight risk and a danger to the community, and the pandemic does not operate

as a “compelling reason” justifying his release.

       Upon de novo review of all the circumstances, and for reasons stated below, the

Court finds pursuant to 18 U.S.C. § 3142(e) that no conditions of release, or

combinations of conditions, will reasonably assure the safety of the community or

reasonably assure defendant Stephenson’s appearances as required. The Court also

finds specifically that the defendant’s Sixth Amendment speedy trial right has not been

violated, and that the defendant has not carried his burden to show that his statutory

speedy trial rights were violated. Moreover, Stephenson’s concerns regarding the

pandemic do not alter the Court’s determination to continue his detention. Accordingly,

the Court affirms the March 18, 2020 detention order.

                                      DISCUSSION

       The Court assumes the parties’ familiarity with the facts they have proffered, the

procedural history, and the issues on review. The Court refers to those proceedings

and its rulings only as is necessary to explain the reasoning that follows.



                                             2
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 3 of 17




I.     Stephenson’s Sixth Amendment Claim.

       Defendant Stephenson argues that his continued detention implicates “significant

constitutional speedy trial and due process concerns” because of the current length of

his detention and an “inevitable”, projected trial delay due to the circumstances of the

coronavirus pandemic. Dkt. No. 129, pp. 1-3; Dkt. No. 136, pp. 2-4.

       The Sixth Amendment Speedy Trial Clause provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and public trial.” U.S. Const.

amend. VI. The Sixth Amendment right to a speedy trial embodies “one of the most

basic rights preserved by our Constitution.” Klopfer v. North Carolina, 386 U.S. 213,

226 (1967). It protects the accused from actual or possible prejudice due to inordinate

delay, and serves to “ ‘prevent undue and oppressive incarceration prior to trial, . . .

minimize anxiety and concern accompanying public accusation . . . [as well as] to limit

the possibilities that long delay will impair the ability of an accused to defend himself.’ ”

United States v. Marion, 404 U.S. 307, 320 (1971) (ellipses added), quoting United

States v. Ewell, 383 U.S. 116, 120 (1966).

       While the Sixth Amendment speedy trial right is a basic right, it is “a more vague

concept than other procedural rights.” Barker v. Wingo, 407 U.S. 514, 521 (1972). The

Supreme Court has identified four inter-related factors to be considered in determining

whether a defendant’s right to a speedy trial has been violated: “ ‘the length of delay,

the reason for the delay, the defendant’s assertion of his right, and prejudice to the

defendant.’ ” Doggett v. United States, 505 U.S. 647, 651 (1992), quoting Barker, 407

U.S. at 530. It is well-settled that “[t]hese [four] factors ‘must be considered together

with such other circumstances as may be relevant’ and ‘have no talismanic qualities.’”



                                              3
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 4 of 17




United States v. Cain, 671 F.3d 271, 296 (2d Cir. 2012), quoting Barker, 407 U.S. at

533. If a violation of an accused Sixth Amendment speedy trial right is established, the

pending charges are dismissed with prejudice. See Strunk v. United States, 412 U.S.

434, 438 (1973).

Length of delay.

       The first of the Barker factors—the length of the delay—serves initially to help

assess whether consideration of the other three factors is appropriate. Cain, 671 F.3d

at 296. Here, the delay is past the initial threshold.

       Ordinarily, delay approaching one year qualifies as presumptively prejudicial and

justifies inquiry into the remaining Barker factors. Doggett, 505 U.S. at 652 n.1. In the

Second Circuit, there is a “general consensus” that a delay of more than eight months is

presumptively prejudicial and merits further inquiry. United States v. Vassell, 970 F.2d

1162, 1164 (2d Cir. 1992). On the other hand, even much longer delays do not

necessarily give rise to a Sixth Amendment violation where circumstances justify the

delay. See e.g., United States v. Ghailani, 733 F.3d 29, 46-49 (2d Cir. 2013) (five-year

delay); United States v. Blanco, 861 F.2d 773, 777-780 (2d Cir. 1988) (10-year delay);

see also United States v. Jones, 91 F.3d 5, 9 (2d Cir. 1996) (collecting cases holding no

speedy-trial violation despite delays ranging from 28 months to six years). Excessive

delay “cannot alone carry a Sixth Amendment claim without regard to the other Barker

criteria.” Doggett, 505 U.S. at 656. The criteria are all inter-related and must be

considered together with such other circumstances as may be relevant. Barker, 407

U.S. at 533.




                                              4
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 5 of 17




       Regardless of whether the Sixth Amendment speedy trial right attaches on the

date when defendant Stephenson was first charged in the Criminal Complaint on June

1, 2017, over three years ago, or when the Indictment was returned with pending

charges on May 15, 2019, approximately one year and one month ago, either start date

renders a delay long enough to trigger consideration of the other Barker factors. See

Vassell, 970 F.2d at 1164.

Reason for the delay.

       There are three types of Sixth Amendment speedy trial delay: deliberate,

neutral, and valid. See Barker, 407 U.S. at 531. Deliberate delay, which is delay

intended to confer an advantage over a defendant, weighs most heavily against the

government. Id. Neutral delay, delay resulting from government negligence and

overcrowded court dockets, is less weighty. Id.; United States v. Vasquez, 918 F.2d

329, 338 (2d Cir. 1990) (no Sixth Amendment violation despite apparent government

negligence in failing to expedite a mental competency evaluation); but see Flowers v.

Warden, Connecticut Correctional Institution, 853 F.2d 131, 134 (2d Cir. 1988) (a 17-

month delay due to government dysfunction “might well merit dismissal” where greater

prejudice to a defendant is established). Finally, delay is considered “valid” delay in this

context if it is reasonable pretrial delay (see e.g. Vassell, 970 F.2d at 1165 (7-month

delay in complex case to negotiate plea and cooperation agreement with co-

defendant)), and delays attributable to the defendant (see e.g. Davis v. Kelly, 316 F.3d

125, 126-127 (2d Cir. 2003) (57-month delay caused by “repeated replacements of the

defendant’s attorney at his request”)).




                                             5
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 6 of 17




       According to defendant Stephenson, the United States’ filing of the Indictment on

May 15, 2019, six days before oral argument on his Second Circuit appeal, “reeks of

deliberate delay”, included “new and baseless charges”, and violates defendant’s due

process rights. Dkt. No. 119, pp. 4-5 ¶¶ 13, 17. This is the only delay with which

defendant specifically takes issue, along with the delay following the filing of the

Indictment when he filed supplementary pretrial motions regarding the new charges.

However, Stephenson’s conclusory and speculative assertion that the timing of the

Indictment’s filing was “retaliatory” is not enough for the Court to conclude that such was

a deliberate delay on the part of the United States. The other delays in the prosecution

appear either valid or neutral, including pretrial motions, several changes in defense

counsel, an interlocutory appeal, and a mental competency hearing and evaluation.

Assertion of the right.

       Whether a defendant is serious about wanting a speedy trial is the third Barker

factor. See Barker, 407 U.S. at 530. A “lack of timeliness, vigor or frequency” in

asserting the right does not waive the claim, but it undercuts it. Rayborn v. Scully, 858

F.2d 84, 93 (2d Cir. 1988); see Garcia Montalvo v. United States, 862 F.2d 425, 426 (2d

Cir. 1988) (no violation where defendant raised issue six years after trial); but see

Doggett, 505 U.S. at 654 (post-arrest assertion timely more than eight years after

indictment filed because defendant had been unaware of indictment).

       Defendant Stephenson argued in his motion for release (Dkt. 119, p. 5 ¶ 16) that

he has “continually” asserted his right to a speedy trial, mentioning a prior bail motion

filed on January 28, 2019 (see Dkt. No. 68) and an affirmation filed January 6, 2020




                                             6
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 7 of 17




(see Dkt. No. 114). The United States does not contest this assertion. Thus, this factor

seems to weigh in defendant’s favor or at the very least, does not weigh against him.

Prejudice to the Defendant.

       There are basically three types of Sixth Amendment speedy trial prejudice that

are relevant under Barker: pretrial imprisonment, presumed prejudice due to anxiety,

and impairment of the defense. Barker, 407 U.S. at 532. The last of these three types

is the most serious (see id. at 532), and has been more prominent among rare

dismissals of criminal cases on constitutional speedy trial grounds (see e.g. United

States v. Vispi, 545 F.2d 328, 335 (2d Cir. 1976) (difficulty locating documentary

evidence)). Nevertheless, the presumption of prejudice inherent in a sufficiently lengthy

delay also may be enough for a defendant to prevail on a Sixth Amendment claim even

absent “proof of particularized prejudice.” Doggett, 505 U.S. at 655 (right to speedy trial

violated by eight-and-a-half year delay between indictment and arrest). Prejudice that is

merely conjectural does not suffice to warrant dismissal. See United States v. Moreno,

789 F.3d 72, 81 (2d Cir. 2015) (possibility that defendant may no longer recall certain

phone conversations was belied by conversations having been recorded and “thus fully

preserved”, and failure to recall context “may [also] be said of the government’s

witnesses”); see also Barker, 407 U.S. at 521 (fading memories often “work to the

accused’s advantage”).

       Defendant Stephenson argued in his release motion that he is prejudiced

because it is more difficult for him to investigate the drug charges in the Indictment than

if those charges had been brought initially in the Criminal Complaint. He further argues

that “he has to investigate claims that alleged[ly] occurred two (2) years ago and many



                                             7
     Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 8 of 17




of the witnesses may not be available.” Dkt. No. 119, p. 5 ¶ 17 (emphasis added). The

United States counters this argument (Dkt. No. 133, pp. 6, 9), pointing out that certain

delays were at defendant’s request and benefit, such as the mental health and

competency evaluation (see Dkt. Nos. 74-75, 104), and that defendant’s omnibus

motion filed before the Indictment was returned sought to suppress physical evidence

and statements that formed the basis of the Indictment (compare Dkt. No. 87 with Dkt.

No. 94).

       The Court finds that there are delays in this case attributable to defendant

Stephenson and that the charges in the Indictment, as represented by the United

States, encompass the same course of conduct as was charged in the Criminal

Complaint. Moreover, Stephenson’s argument that he has been prejudiced because his

defense has been impaired appears largely speculative, which is not enough to warrant

dismissal. See Moreno, 789 F.3d at 81; see e.g. Cain, 671 F.3d at 297 (defendant did

not actually identify “any lost witnesses or evidence” and made “no serious effort to

establish that [possible] risks were significantly increased due to the relatively brief

period in which his case was pending”).

       The Court has given careful consideration to the proper weight to assign to the

four inter-related Barker factors in assessing defendant Stephenson’s Sixth Amendment

speedy trial claim. The Court finds that the reasons for the delay were primarily neutral

and valid, and that the delays in bringing the defendant to trial have not impaired the

fundamental fairness of the prosecution enough to warrant dismissal under the Sixth

Amendment. Stephenson expresses concern over the uncertainty of when a trial may

begin, especially due to the situation posed by the coronavirus pandemic. Dkt. No. 129,



                                              8
      Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 9 of 17




p. 1. The Court is surely aware of the unexpected challenges imposed by the

pandemic, particularly with respect to conducting jury trials. Nevertheless, a status

conference to schedule jury selection and trial, or a change of plea, has been scheduled

for June 23, 2020 at 10:00 a.m. (see Dkt. No. 140), and due to the length of defendant

Stephenson’s pretrial detention, the Court has placed Stephenson’s jury trial at the

forefront of its pending trial calendar.

II.    Stephenson’s Speedy Trial Act Claim.

       The Speedy Trial Act of 1974, 18 U.S.C. §§ 3161-3174, generally requires a

defendant’s trial to begin within 70 days of the defendant’s first appearance before a

judicial officer or the filing of an indictment, whichever occurs later. See 18 U.S.C. §

3161(c)(1); see also United States v. Oberoi, 295 F. Supp. 2d 286, 289 (W.D.N.Y.

2003), aff'd, 547 F.3d 436 (2d Cir. 2008). The 70-day clock is subject to certain periods

of delay specified in the Act, but if the defendant is not brought to trial before the 70-day

clock runs out, the indictment “shall be dismissed on motion of the defendant.” 18

U.S.C. § 3162(a)(2). The defendant is the one who bears the burden of proving a

violation of the Speedy Trial Act on such a motion. See 18 U.S.C. § 3162 (a)(2)

(providing that “[t]he defendant shall have the burden of proof of supporting such motion

. . .”); see also United States v. Adams, 448 F.3d 492, 503 (2d Cir. 2006).

       In denying defendant Stephenson’s subject motion for release, Magistrate Judge

Roemer held that there was no violation of defendant’s statutory speedy trial rights.

Dkt. No. 128. The Court concludes that to the extent defendant Stephenson makes a

Speedy Trial Act claim, he did not meet his burden and has made little attempt to do so.

Stephenson does not specifically challenge any of the exclusions of time that were



                                              9
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 10 of 17




made over the course of this prosecution. Instead, Stephenson offers only non-specific,

speculative assertions, such as “there are significant constitutional speedy trial and due

process concerns implicated by continuing to detain Mr. Stephenson”. Dkt. No. 129, p.

3 (emphasis added). He even “acknowledge[s] that several of the delays in this case

are attributable to the litigation of many key issues.” Dkt. No. 136, p. 3. These

assertions are wholly insufficient to meet Stephenson’s burden, and the latter undercuts

any argument that the Speedy Trial Act rights have been violated.

       The Act excludes periods of delay from the 70-day clock as a matter of law, as is

pertinent here, due to the filing of “any pretrial motion” through prompt disposition of the

motion, and due to proceedings and examinations to determine a defendant’s mental

competency. 18 U.S.C. § 3161(h)(1)(A), (D); see United States v. Tinklenberg, 563

U.S. 647, 660 (2011) (the filing of a motion automatically stops the speedy trial clock

without regard to causation or the reasonableness of ensuing delay); Vasquez, 918

F.2d at 333 (“delays arising from mental competency examinations and pretrial motions

are excluded from the running of the speedy trial clock, without any inquiry into the

reasonableness of the delay”). It also excludes delay while an interlocutory appeal is

pending. 18 U.S.C. § 3161(h)(1)(C). These periods of delay are properly excluded as a

matter of law (see Tinklenberg, 563 U.S. at 660) and do not count against the Act’s 70-

day time-to-trial clock.

       Also excludable is “any period of delay . . . if the judge . . . find[s] that the ends of

justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Under this exclusion, the court




                                              10
       Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 11 of 17




must "set[] forth, in the record of the case, either orally or in writing, its reasons [for so

finding]." Id.

        In the absence of any meaningful allegation or showing that a Speedy Trial Act

violation has occurred (see e.g. United States v. Pennick, 2018 U.S. Dist. LEXIS

118260, *25-27 (W.D.N.Y. July 16, 2018))—Stephenson does not allege even a single

error in the application of the Speedy Trial Act—Stephenson's bail appeal seeking

release to home detention must be denied to the extent he is seeking release based on

Speedy Trial Act grounds. Stephenson does not assert any periods of time were not

properly excluded from the Speedy Trial Act clock or when the 70 days to proceed to

trial lapsed. In any event, a review of the docket entries here reveals that there have

been numerous pretrial proceedings that produced substantial delays (many at the

behest of defendant Stephenson), including pretrial motions, an interlocutory appeal,

bail hearings, a competency examination and proceedings, and several changes of

defense counsel. Accordingly, the Court finds that any post-indictment, pretrial delay

does not exceed the 70-day limit under 18 U.S.C. § 3161(c)(1) because most, if not all,

of this time was properly excluded.

III.    Bail Reform Act of 1984.

        Under the Bail Reform Act of 1984, a criminal defendant awaiting trial must be

released on bail unless the defendant presents an unreasonable risk of flight or “will

endanger the safety of any other person or the community.” 18 U.S.C. § 3142(b).

When reviewing a magistrate judge’s detention order, the district court performs de

novo review of that order. See United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985)

(finding that a district court “should not simply defer to the judgment of the [M]agistrate,



                                               11
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 12 of 17




but [should] reach its own independent conclusion”). When conducting de novo review,

the district court may rely on the record of the proceedings before the magistrate judge

and may also accept additional evidence. See e.g. United States v. Colombo, 777 F.2d

96, 98 (2d Cir. 1985). The appeal of a magistrate judge’s pretrial detention order to this

Court is to be “determined promptly.” 18 U.S.C. § 3145(b).

      The United States has the burden to show by clear and convincing evidence that

the danger posed by the defendant cannot be alleviated by any combination of available

bail conditions. See United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir.1985). It

also has the burden to show by a preponderance of the evidence a serious risk of flight

for which no conditions will reasonably assure the defendant’s appearances in court and

as otherwise required. Id. In determining whether there are conditions of release that

will reasonably assure the safety of the community and a defendant’s appearances as

required, the Court must consider the factors listed in 18 U.S.C. § 3142(g):

       (1) the nature and circumstances of the offense charged, including whether the
      offense . . . involves . . . a controlled substance;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including –

             (A) the person’s character, physical and mental condition, family
             ties, employment, financial resources, length of residence in the
             community, community ties, past conduct, history relating to drug or
             alcohol abuse, criminal history, and record concerning appearance
             at court proceedings; and

             (B) whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the community that
      would be posed by the person’s release.

                                            12
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 13 of 17




18 U.S.C. § 3142(g) (ellipses supplied).

       Because Stephenson is charged with possession of a firearm in furtherance of

drug trafficking, a finding of probable cause to believe that such an offense was

committed, and that the defendant committed it, gives rise to a rebuttable presumption

“that no condition or combination of conditions will reasonably assure the appearance of

the [defendant] as required and the safety of the community.” 18 U.S.C. § 3142(e)(3).

A grand jury indictment alone, such as the one returned here (see Dkt. No. 94),

establishes probable cause; no independent finding of probable cause by the Court is

necessary. See United States v. Contreras, 776 F.2d 51, 55 (2d Cir. 1985).

       When the § 3142(e) rebuttable presumption in favor of detention arises, the

United States retains the burden of persuasion if it is seeking detention, and “a

defendant must introduce some evidence contrary to the presumed fact[s] to rebut the

presumption.” United States v. Rodriguez, 950 F. 2d 85, 88 (quotation omitted) (2d Cir.

1991). “Once a defendant introduces rebuttal evidence, the presumption, rather than

disappearing altogether, continues to be weighed along with other factors to be

considered when deciding whether to release a defendant.” Id. (quotation omitted).

The § 3142(e) presumptions, if unrebutted, are alone sufficient to sustain the United

States’ burdens of proof on danger and serious risk of flight. See id.; see also United

States v. Parker, 65 F. Supp. 3d 358, 364 (W.D.N.Y. 2014).

       In this case, the Court finds that defendant Stephenson poses a serious risk of

flight and a danger to other persons and the community. On appeal, the defendant

argues that he is “charged with simply possessing a gun”, no violence is alleged against

him in the Indictment, and there is a question of fact whether the alleged unregistered

                                            13
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 14 of 17




short-barrel shotgun was less than 18 inches and thus illegal. Stephenson also argues

that while he was indicted on cocaine distribution charges, no cocaine was found in his

house and nothing disclosed by the United States indicates that there is evidence

supporting the narcotics charges. Dkt. No. 129, pp. 2-3. In turn, the United States

argues that the § 3142(g) factors justify Stephenson’s continued detention. Dkt. No.

133, pp. 16-19.

         The United States proffers that law enforcement officers recovered both a loaded

shotgun and a loaded 9 mm handgun inside of Stephenson’s residence; video evidence

within a few days of the execution of the search warrant captured Stephenson on video

in possession of both the shotgun and the 9 mm handgun; and Stephenson admitted to

having purchased the sawed-off shotgun for $100.00. The United States further

proffers that Stephenson admitted to selling cocaine base for years in Niagara Falls.

The proffered evidence seems to support the offenses with which the defendant is

charged. In addition, the charges together carry high penalties with a sentence of

imprisonment upon conviction that is likely to be long, meaning defendant Stephenson

has a stronger motive to flee. See United States v. Sabhnani, 493 F.3d 63, 76 (2d Cir.

2007).

         Moreover, between 2009 and 2016, Stephenson accrued seven convictions for

State offenses, including charges such as assault and resisting arrest, resulting in a

criminal history category of V. Dkt. No. 25, pp. 9-13. As noted by Magistrate Judge

Roemer in a December 27, 2018 detention order, Stephenson accumulated 11 bench

warrants, a conviction for attempted bail jumping, two prior arrests for resisting arrest,

and two prior bond forfeitures. Dkt. No. 58, p. 3. Defendant has a history of domestic



                                             14
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 15 of 17




violence, with six previous temporary orders of protection filed against him. Dkt. No. 25,

p. 13 ¶ 44.

       Stephenson has also repeatedly failed to comply with his pretrial release

conditions. At the inception of the instant case, in June 2017, Stephenson was released

on conditions—with zero tolerance for violating any condition imposed—and co-signed

a signature bond with his girlfriend. Dkt. Nos. 4, 6-7. In early August 2017, Stephenson

violated the pretrial release condition prohibiting him from using any alcohol or illegal

drugs and he was verbally reprimanded. Dkt. No. 25, p. 5 ¶ 7. In October and

November 2017, Stephenson committed more violations including failure to attend

mental health counseling, failure to take his prescribed medication, and failure to abide

by curfew. Dkt. No. 25, pp. 5-6 ¶ 8.

       Other factors weighing in favor of defendant Stephenson’s continued detention

are his significant familial ties to Chicago, Illinois; his lack of a stable residence or

employment; his abuse of narcotics; and a host of mental health issues for which he has

failed to follow through with treatment. See Dkt. No. 25, pp. 19-24 ¶¶ 73, 77-92; Dkt.

No. 58, pp. 2-3. The Court has received various letters from Stephenson during the

course of this litigation demonstrating his erratic behavior and mental health issues.

See e.g. Dkt. Nos. 59, 60, 62, 64.

       The Court agrees with the Magistrate Judge that the preponderance of the

evidence before the Court, and the statutory presumption of flight risk, establish that any

set of available conditions will not reasonably assure the appearance of defendant

Stephenson as required. Similarly, the Court finds that the United States has

established by clear and convincing evidence that Stephenson is a danger to individuals



                                              15
      Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 16 of 17




and the community and by the same standard that any set of available conditions that

might be imposed on his release will not adequately assure the safety of any other

person or the community. Accordingly, under all the circumstances and substantially for

the reasons more fully articulated by the Magistrate Judge, the Court finds that

Stephenson is a flight risk and danger who must be detained pending trial.

IV.    COVID-19 Pandemic.

       Lastly, defendant Stephenson argues that he should be released because the

COVID-19 pandemic poses a risk of exposure to him in jail and a staff member at the

Northeastern Ohio Correctional Facility where is he currently housed tested positive for

the virus. He also argues that the attorney-client relationship is hindered by his

continued detention because it is impossible to conduct face-to-face meetings with

defense counsel, and as the case proceeds to trial it will be impossible to meet with

Stephenson to review discovery and prepare for trial. While it is unclear what provision

of the Bail Reform Act defendant relies upon, several possibly apply here. See 18

U.S.C. §§ 3142(f) (the hearing may be reopened before trial upon a material change in

circumstances on the issues of flight risk and danger), (g)(3)(A) (the Court must

consider the defendant’s history and characteristics, including his or her physical

condition); (i) (allowing temporary release if “necessary for preparation of the person’s

defense or for another compelling reason”).

       While the Court is certainly cognizant of the unprecedented risks posed to

individuals and the public by the rapidly-unfolding pandemic, defendant Stephenson is

young (age 30) and his presentence investigation report indicated he is in good physical

health with no history of significant illness or injury. Dkt. No. 25, pp. 16 ¶ 65, 20 ¶ 76.



                                             16
    Case 1:17-cr-00199-RJA-MJR Document 181 Filed 12/17/20 Page 17 of 17




Defendant does not argue that he has any medical condition placing him at an

increased risk of complications or severity of symptoms if he were to contract the virus.

Moreover, defense counsel does not argue that at this time he is unable to

communicate with defendant Stephenson by telephone or other electronic means.

                                     CONCLUSION

       For the reasons stated above, defendant Stephenson’s motion pursuant to 18

U.S.C. § 3145(b) (Dkt. Nos. 129, 136) to revoke Magistrate Judge Roemer’s pretrial

detention order (Dkt. Nos. 125, 128) is denied. Defendant Stephenson shall remain

committed to the custody of the Attorney General pursuant to 18 U.S.C. § 3142(e) for

confinement in a correctional facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal. The Attorney

General shall afford the defendant a reasonable opportunity for private consultation with

counsel. This ruling is without prejudice to the defendant’s right to the presumption of

innocence, and to his right, pursuant to 18 U.S.C. § 3142(f), to seek reconsideration of

his pretrial detention based upon changed circumstances.

       SO ORDERED.



                                          __s/Richard J. Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: June 17, 2020




                                            17
